Exhibit 10.1

AMENDMENT NO. 1 TO AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

This Amendment No. 1 to that certain Amended and Restated Executive Employment
Agreement dated July 1, 2010 (this “Amendment”) is made by and between Gold
Resource Corporation (the “Company”) and Jason D. Reid (the “Executive”),
effective as of October 1, 2013, with reference to the following facts:

WHEREAS, (i) the Company and the Executive entered into that Amended and
Restated Executive Employment Agreement effective July 1, 2010 (the “Agreement”)
and (ii) the parties desire to amend the Agreement as set forth herein.

NOW THEREFORE, in consideration of the foregoing recitals and the provisions
contained herein, the adequacy and sufficiency of which are hereby acknowledged,
the parties agree as follows:

 

  1. Amendment. The Agreement is hereby amended as follows:

1.1 Section 1 of the Agreement is hereby deleted and replaced in its entirety
with the following:

“1. Employment; Duties. The Company hereby agrees to employ the Executive
effective as of October 1, 2013 (the “Effective Date”) as its Chief Executive
Officer and President, and the Executive hereby agrees to serve in such
capacity. The Executive’s primary area of responsibility shall be to serve as
the Chief Executive Officer and President of the Company, and discharge the
duties incident to those offices. The Executive shall have general management
responsibility for the Company as necessary and appropriate for the conduct of
the business and affairs of the Company. In addition, the Executive may
negotiate and execute contracts, deeds, and other instruments on behalf of the
Company as are necessary and appropriate for the conduct of the business and
affairs of the Company and preside at meetings of shareholders. The Executive
shall at all times report to and take direction from the Board of Directors of
the Company (the “Board of Directors”), and shall perform such additional
duties, not inconsistent with his position, as shall be designated from time to
time by the Company”

1.2 Section 4.1 of the Agreement is hereby deleted and replaced in its entirety
with the following:

“4.1 Base Salary. As compensation for the Executive’s services rendered
hereunder, the Company shall pay to the Executive a base salary at an annual
rate equal to five hundred thousand dollars ($500,000) (the “Base Salary”). The
Base Salary shall be payable to the Executive on a monthly basis in accordance
with the Company’s standard policies for management personnel.”



--------------------------------------------------------------------------------

  2. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Colorado without regard to the conflict
of laws of such state.

 

  3. Counterparts. This Amendment may be executed in separate counterparts, each
of which so executed and delivered shall constitute an original but all such
counterparts shall together constitute one and the same instrument and any one
of which may be used to evidence this Amendment.

 

  4. Severability. All provisions of this Amendment are severable and any
provision which may be prohibited by law shall be ineffective to the extent of
such prohibition without invalidating the remaining provisions of this Amendment
and the parties hereto agree to cooperate to provide a legal substitute for any
provision which is prohibited by law.

 

  5. Entire Agreement; Modifications and Amendments. This Amendment, together
with the Agreement, constitutes the entire agreement between the parties
concerning the subject matter hereof and supersedes all prior agreements and
understandings both oral and written, between the parties with respect to the
subject matter hereof. No provision of this Amendment may be amended or waived
unless such amendment or waiver is agreed to in writing, signed by the parties
to this Amendment.

IN WITNESS WHEREOF, each of the parties hereto have executed this Amendment to
be effective as of the date first written above.

 

THE COMPANY: Gold Resource Corporation, a Colorado corporation By:  

 /s/ William W. Reid

Name: William W. Reid Title: Chairman of the Board of Directors EXECUTIVE: By:  

 /s/ Jason D. Reid

Jason D. Reid

 

2